DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “content reproducer” and “filter processor” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4, 7-12, 14, 15 and 17-20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A virtual reality video reproduction apparatus, comprising: 
a memory that stores content data including virtual reality content; 
a virtual reality headset that includes an electronic display for displaying a virtual reality video about the content data; 
a content reproducer that generates [[a]] the virtual reality video that represents the virtual reality content, from the content data; and 
a filter processor that executes a filter process of applying a predetermined image processing to a predetermined area of at least part of images of the virtual reality video generated, and causes the electronic display to display the virtual reality video, 
wherein the filter process executes, as the predetermined image processing, a simulation of a visual impairment caused by diabetes.




For claim 4, Examiner believes this claim should be amended in the following manner:
The virtual reality video reproduction apparatus according to claim 1, further comprising 
a camera that obtains forward video pictures ahead of the virtual reality headset, 
wherein the content data includes patient experience audio content the visual impairment caused by diabetes based on the forward video pictures where the simulation of the visual impairment is executed, 
the content reproducer further reproduces the audio [[description]] from the patient experience audio content, before reproduction of the virtual reality content, and 
the filter processor executes the simulation of the visual impairment for a predetermined area of at least part of images of the forward video pictures instead of the virtual reality video.

For claim 7, Examiner believes this claim should be amended in the following manner:
The virtual reality video reproduction apparatus according to claim 1, wherein the filter process executes the simulation of the visual impairment of [[“loss”]] loss, by darkening the predetermined area of the at least part of the images.



For claim 8, Examiner believes this claim should be amended in the following manner:
The virtual reality video reproduction apparatus according to claim 1, wherein the filter process executes the simulation of the visual impairment of [[“blearedness”]] blearedness, by blearing the predetermined area of the at least part of the images.

For claim 9, Examiner believes this claim should be amended in the following manner:
The virtual reality video reproduction apparatus according to claim 1, wherein the filter process executes the simulation of the visual impairment of [[“blurredness”]] blurredness, by blurring the predetermined area of the at least part of the images.

For claim 10, Examiner believes this claim should be amended in the following manner:
The virtual reality video reproduction apparatus according to claim 1, wherein the filter process executes the simulation of the visual impairment of [[“distortion”]] distortion, by distorting the predetermined area of the at least part of the images.





For claim 11, Examiner believes this claim should be amended in the following manner:
A method of using a virtual reality video reproduction apparatus, for preventing diabetes, preventing development thereof, or treatment therefor, the virtual reality video reproduction apparatus comprising: 
a virtual reality headset that includes an electronic display for displaying a virtual reality video about virtual reality content; and 
a filter processor that executes a filter process of executing a simulation of [[the]] a visual impairment caused by diabetes for a predetermined area of at least part of images of [[a]] the virtual reality video representing the virtual reality content, and causes the electronic display to display the virtual reality video, 
wherein the method comprises a step of: 
reproducing, accompanied by the filter process, patient experience content that is the virtual reality content taken in accordance with a scenario for providing experience of a symptom of the visual impairment caused by diabetes, based on the virtual reality video where the simulation of the visual impairment is executed, and causing the electronic display to display the patient experience content.





For claim 12, Examiner believes this claim should be amended in the following manner:
The method according to claim 11, further comprising:
reproducing lifestyle habit description content that is the virtual reality content taken in accordance with a scenario describing a lifestyle habit for preventing diabetes, preventing development thereof, or treatment therefor, after reproducing the patient experience content, and causing the electronic display to display the lifestyle habit description content.

For claim 14, Examiner believes this claim should be amended in the following manner:
A method of using a virtual reality video reproduction apparatus, for preventing diabetes, preventing development thereof, or treatment therefor, the virtual reality video reproduction apparatus comprising: 
a virtual reality headset that includes a camera that obtains forward video pictures, and an electronic display for displaying the forward video pictures and a video about virtual reality content; and 
a filter processor that executes a filter process of executing a simulation of a visual impairment caused by diabetes for a predetermined area of at least part of images of the forward video pictures, and causes the electronic display to display the video about the virtual reality content, 
wherein the method comprises a step of: 
applying the filter process to the forward video pictures and causing the electronic display to display the forward video pictures, while reproducing patient experience audio content that describes the visual impairment caused by diabetes, based on the forward video pictures where the simulation of the visual impairment is executed.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method according to claim 14, further comprising: reproducing lifestyle habit description content that is the virtual reality content taken in accordance with a scenario describing a lifestyle habit for preventing diabetes, preventing development thereof, or treatment therefor, after reproducing the patient experience audio content, and causing the electronic display to display the lifestyle habit description content.

For claim 17, Examiner believes this claim should be amended in the following manner:
The method according to claim 11, wherein the filter process executes the simulation of the visual impairment of [[“loss”]] loss, by darkening the predetermined area of the at least part of the images.



For claim 18, Examiner believes this claim should be amended in the following manner:
The method according to claim 11, wherein the filter process executes the simulation of the visual impairment of [[“blearedness”]] blearedness, by blearing the predetermined area of the at least part of the images.

For claim 19, Examiner believes this claim should be amended in the following manner:
The method according to claim 11, wherein the filter process executes the simulation of the visual impairment of [[“blurredness”]] blurredness, by blurring the predetermined area of the at least part of the images.

For claim 20, Examiner believes this claim should be amended in the following manner:
The method according to claim 11, wherein the filter process executes the simulation of the visual impairment of [[“distortion”]] distortion, by distorting the predetermined area of the at least part of the images.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim establishes “a video” and goes on to establish “a virtual reality video”. This claim then recites the phrase “the video” and it is unclear and ambiguous to which of the previously established “video” or “virtual reality video” is being referenced by the phrase “the video”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity.
Dependent claims 2-10 depend from claim 1 and inherit the deficiencies of claim 1. Therefore, claims 2-10 are likewise indefinite.
Furthermore, for dependent claim 4, parent claim 1 establishes “a visual impairment caused by diabetes”. Claim 4 likewise establishes “a visual impairment caused by diabetes” and it is unclear and ambiguous whether the “visual impairment” of claim 1 and the “visual impairment” of claim 4 are the same or different. Claim 4 further goes on to recite the phrase “the visual impairment” and it is unclear to which of the previously established visual impairments is being referenced by the phrase “the visual impairment”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity. 
Furthermore, dependent claim 5 depends from claim 4 and inherits the deficiencies of claim 4.
For independent claim 11, this claim establishes “a video” and goes on to establish “a virtual reality video”. This claim then recites the phrase “the video” and it is unclear and ambiguous to which of the previously established “video” or “virtual reality video” is being referenced by the phrase “the video”. This claim further establishes “virtual reality content” and goes on to establish “patient experience content”. This claim then recites the phrase “the content” and it is unclear and ambiguous to which of the previously established “virtual reality content” or “patient experience content” is being referenced by the phrase “the content”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity.
Dependent claims 12, 13 and 17-20 depend from claim 11 and inherit the deficiencies of claim 11. Therefore, claims 12, 13 and 17-20 are likewise indefinite.
Furthermore, for dependent claim 12, this claim further establishes “lifestyle habit description content”. Claim 12 goes on to recite the phrase “the content” and it is again unclear and ambiguous to which of the previously established “virtual reality content”, “patient experience content” or “lifestyle habit description content” is being referenced by the phrase “the content”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity.
For independent claim 14, this claim establishes “forward video pictures” and goes on to establish “a video about virtual reality content”. This claim then recites the phrase “the video” and it is unclear and ambiguous to which of the “forward video pictures” and “video about virtual reality content” is being referenced by the phrase “the video”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity.
For dependent claims 15 and 16, these claims depend from claim 14 and inherit the deficiencies of claim 14. Therefore, claims 15 and 16 are likewise indefinite.
Furthermore, for dependent claim 15, parent claim 14 establishes “virtual reality content” and “patient experience audio content”. Claim 15 goes on to establish “lifestyle habit description content”. Claim 15 then recites the phrase “the content” and it is unclear and ambiguous to which of the previously established “virtual reality content”, “patient experience audio content” and “lifestyle habit description content” is being referenced by the phrase “the content”. Examiner has suggested amendments to this claim in the claim objections above to resolve the ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., Simulation of Eye Disease in Virtual Reality, Proceedings of the 2005 IEEE Engineering in Medicine and Biology 27th Annual Conference, September 2005, pages 5128-5131 (hereinafter “Jin”) in view of Stock et al., Realistic Simulation of Progressive Vision Diseases in Virtual Reality, VRST 2018: 24th ACM Symposium on Virtual Reality Software and Technology, November-December 2018 (hereinafter “Stock”) and Smith et al. (U.S. Patent Application Publication 2016/0364915 A1, hereinafter “Smith”).

For claim 1, Jin discloses a virtual reality reproduction apparatus (disclosing a virtual reality (VR) system as an apparatus for reproducing a VR simulation for multiple users to experience the VR simulation (page 5128)), comprising: a virtual reality headset that includes an electronic display for displaying virtual reality content (disclosing the VR system includes stereo liquid crystal display glasses as a headset with the liquid crystal display for displaying VR content of the VR simulation (page 5128 and pages 5130-5131/Figs. 4-7)); a content reproducer that generates the virtual reality content (disclosing the VR system includes a computer workstation for executing a program as a content reproducer for generating and reproducing the VR content for multiple users to experience the VR simulation (page 5128 and pages 5130-5131/Figs. 4-7)); and an image processor that executes an image process of applying a predetermined image processing to a predetermined area of at least part of images of the virtual reality content generated, and causes the electronic display to display the virtual reality content, wherein the image process executes, as the predetermined image processing, a simulation of a visual impairment caused by diabetes (disclosing the VR system includes the computer workstation for executing the program as an image processor to execute an image process of applying a predetermined image processing of opacity distribution and distortion for simulating a particular visual defect by application to predetermined areas of images of each eye of the generated VR content (page 5128 and pages 5130-5131/Figs. 4-7); disclosing the computer workstation causes the stereo liquid crystal display glasses to display the VR content in accordance with the predetermined image processing to simulate visual impairments where the visual impairments may include diabetic retinopathy caused by diabetes (page 5128 and pages 5130/Fig. 6)).
Jin does not specifically disclose an image process as a filter process to simulate a visual impairment.
However, these limitations are well-known in the art as disclosed in Stock.
Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1). Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1). It follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments. 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Jin with the teachings of Stock. Stock is analogous art in dealing with a system and method for generating a virtual reality simulation of visual impairments (page 1). Stock discloses its use of a filter process is advantageous in simulating various effects associated with visual impairments to appropriately simulate the visual impairments in virtual reality (page 1). Consequently, a PHOSITA would incorporate the teachings of Stock into Jin for simulating various effects associated with visual impairments to appropriately simulate the visual impairments in virtual reality. 
Jin as modified by Stock does not specifically disclose a memory that stores content data including virtual reality content for generating virtual reality video and does not explicitly disclose a processor.
However, these limitations are well-known in the art as disclosed in Smith.
Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2). Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77). Smith further discloses a processor on an electronic device such as a virtual reality headset with an electronic display for executing a program for presenting the virtual reality content (pages 3-4/par. 38, 39 and 41; page 6/par. 59 and pages 7-8/par. 76-77). It follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory and processor within its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Jin and Stock with the teachings of Smith. Smith is analogous art in dealing with a system and method for presenting virtual reality content (page 1/par. 2). Smith discloses its use of a memory and processor is advantageous for facilitating processing of content data to appropriately generate virtual reality video in presenting virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77). Consequently, a PHOSITA would incorporate the teachings of Smith into Jin and Stock for facilitating processing of content data to appropriately generate virtual reality video in presenting virtual reality content. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Jin as modified by Stock and Smith discloses wherein the virtual reality content is patient experience content taken in accordance with a scenario for providing experience of a symptom of the visual impairment caused by diabetes, based on the virtual reality video where the simulation of the visual impairment is executed (Jin explains its VR content is patient experience content as a scenario allowing multiple users to experience symptoms of diabetic retinopathy as the visual impairment caused by diabetes within its VR simulation (page 5128 and pages 5130/Fig. 6); Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2);  Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77); and it follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory and processor within its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation).

For claim 6, depending on claim 1, Jin as modified by Stock and Smith discloses wherein the filter process executes the simulation in which an effect of the simulation is enhanced to a predetermined intensity such that the visual impairment starts and gradually develops to a predetermined degree (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock further explains the effects of its simulation may be enhanced at different intensities corresponding to different stages of progression of the visual impairments so that the visual impairments start at an early stage and gradually develop to a late stage with a predetermined degree of severe vision effects (page 1/Fig. 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments at different stages of gradual progression).

For claim 7, depending on claim 1, Jin as modified by Stock and Smith discloses wherein the filter process executes the simulation of the visual impairment of “loss”, by darkening the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to a reduced visual field as a vision loss by blacking areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with a loss of vision within the predetermined areas of its images). 

For claim 9, depending on claim 1, Jin as modified by Stock and Smith discloses wherein the filter process executes the simulation of the visual impairment of “blurredness”, by blurring the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to blurring by blurring areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with blurring within the predetermined areas of its images). 

For claim 10, depending on claim 1, Jin as modified by Stock and Smith discloses wherein the filter process executes the simulation of the visual impairment of “distortion”, by distorting the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to distortion by distorting areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with distortion within the predetermined areas of its images). 

Claims 3, 11-13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Stock and Smith further in view of Gani et al. (U.S. Patent Application Publication 2018/0254097 A1, hereinafter “Gani”).

For claim 3, depending on claim 2, Jin as modified by Stock and Smith does not disclose lifestyle habit description content taken in accordance with a scenario describing a lifestyle habit for preventing diabetes, preventing development thereof, or treatment therefor.
However, these limitations are well-known in the art as disclosed in Gani.
Gani similarly discloses a system and method for providing a virtual reality simulation and experience (page 2/par. 38 and pages 4-5/par. 62). Gani explains its system provides virtual reality content as a simulation scenario to describe behavioral changes and lifestyle decisions as habits to treat diabetes (page 6/par. 76-77). It follows Jin, Stock and Smith may be accordingly modified with the teachings of Gani to incorporate lifestyle habit description content for treatment of diabetes after its patient experience content.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Jin, Stock and Smith with the teachings of Gani. Gani is analogous art in dealing with a system and method for providing a virtual reality simulation and experience (page 2/par. 38 and pages 4-5/par. 62). Gani discloses its use of lifestyle decisions content is advantageous in facilitating behavioral changes for appropriate treatment of undesirable conditions such as diabetes (page 6/par. 76-77). Consequently, a PHOSITA would incorporate the teachings of Gani into Jin, Stock and Smith for facilitating processing of content data to appropriately generate virtual reality video in presenting virtual reality content. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 11, Jin as modified by Stock, Smith and Gani discloses a method of using a virtual reality video reproduction apparatus, for preventing diabetes, preventing development thereof, or treatment therefor (Jin discloses a method of using a virtual reality (VR) system as an apparatus for reproducing a VR simulation for multiple users to experience the VR simulation (page 5128); Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2). Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77); and it follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation; Gani similarly discloses a system and method for providing a virtual reality simulation and experience (page 2/par. 38 and pages 4-5/par. 62); Gani explains its system provides virtual reality content as a simulation scenario to describe behavioral changes and lifestyle decisions as habits to treat diabetes (page 6/par. 76-77). It follows Jin, Stock and Smith may be accordingly modified with the teachings of Gani to incorporate content for treatment of diabetes), the virtual reality video reproduction apparatus comprising: a virtual reality headset that includes an electronic display for displaying a video about virtual reality content (Jin discloses the VR system includes stereo liquid crystal display glasses as a headset with the liquid crystal display for displaying VR content of the VR simulation (page 5128 and pages 5130-5131/Figs. 4-7); Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2); Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77); Smith further discloses a processor on an electronic device such as a virtual reality headset with an electronic display for executing a program for presenting the virtual reality content (pages 3-4/par. 38, 39 and 41; page 6/par. 59 and pages 7-8/par. 76-77); and it follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory and processor within its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation); and a filter processor that executes a filter process of executing a simulation of the visual impairment caused by diabetes for a predetermined area of at least part of images of a virtual reality video representing the virtual reality content, and causes the electronic display to display the video (Jin discloses the VR system includes the computer workstation for executing the program as an image processor to execute an image process of applying a predetermined image processing of opacity distribution and distortion for simulating a particular visual defect by application to predetermined areas of images of each eye of the generated VR content (page 5128 and pages 5130-5131/Figs. 4-7); Jin discloses the computer workstation causes the stereo liquid crystal display glasses to display the VR content in accordance with the predetermined image processing to simulate visual impairments where the visual impairments may include diabetic retinopathy caused by diabetes (page 5128 and pages 5130/Fig. 6); Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments; Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2); Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77); Smith further discloses a processor on an electronic device such as a virtual reality headset with an electronic display for executing a program for presenting the virtual reality content (pages 3-4/par. 38, 39 and 41; page 6/par. 59 and pages 7-8/par. 76-77); and it follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory and processor within its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation), wherein the method comprises a step of: reproducing, accompanied by the filter process, patient experience content that is the virtual reality content taken in accordance with a scenario for providing experience of a symptom of the visual impairment caused by diabetes, based on the virtual reality video where the simulation of the visual impairment is executed, and causing the electronic display to display the content (Jin explains its VR content is patient experience content reproduced as a scenario allowing multiple users to experience symptoms of diabetic retinopathy as the visual impairment caused by diabetes within its VR simulation for display on its stereo liquid crystal display glasses (page 5128 and pages 5130/Fig. 6); Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments; Smith similarly discloses a system and method for presenting virtual reality content (page 1/par. 2); Smith discloses a memory for storing graphical information as content data including the virtual reality content for generating the virtual reality video in presenting the virtual reality content (page 2/par. 26 and 28; page 3/par. 32; and pages 7-8/par. 76-77); Smith further discloses a processor on an electronic device such as a virtual reality headset with an electronic display for executing a program for presenting the virtual reality content (pages 3-4/par. 38, 39 and 41; page 6/par. 59 and pages 7-8/par. 76-77); and it follows Jin and Stock may be accordingly modified with the teachings of Smith to implement a memory and processor within its VR system for storing its VR content for generating virtual reality video for presenting its VR simulation).

For claim 12, depending on claim 11, Jin as modified by Stock, Smith and Gani further comprising: reproducing lifestyle habit description content that is the virtual reality content taken in accordance with a scenario describing a lifestyle habit for preventing diabetes, preventing development thereof, or treatment therefor, after reproducing the patient experience content, and causing the electronic display to display the content (Gani similarly discloses a system and method for providing a virtual reality simulation and experience (page 2/par. 38 and pages 4-5/par. 62). Gani explains its system provides virtual reality content as a simulation scenario to describe behavioral changes and lifestyle decisions as habits to treat diabetes (page 6/par. 76-77). It follows Jin, Stock and Smith may be accordingly modified with the teachings of Gani to reproduce lifestyle habit description content for treatment of diabetes after its reproduction of its patient experience content for display on its stereo liquid crystal display glasses).

For claim 13, depending on claim 11, Jin as modified by Stock, Smith and Gani discloses wherein the filter process executes the simulation in which an effect of the simulation is enhanced to a predetermined intensity such that the visual impairment starts and gradually develops to a predetermined degree (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock further explains the effects of its simulation may be enhanced at different intensities corresponding to different stages of progression of the visual impairments so that the visual impairments start at an early stage and gradually develop to a late stage with a predetermined degree of severe vision effects (page 1/Fig. 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments at different stages of gradual progression).

For claim 17, depending on claim 11, Jin as modified by Stock, Smith and Gani discloses wherein the filter process executes the simulation of the visual impairment of “loss”, by darkening the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to a reduced visual field as a vision loss by blacking areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with a loss of vision within the predetermined areas of its images). 

For claim 19, depending on claim 11, Jin as modified by Stock, Smith and Gani discloses wherein the filter process executes the simulation of the visual impairment of “blurredness”, by blurring the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to blurring by blurring areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with blurring within the predetermined areas of its images). 

For claim 20, depending on claim 11, Jin as modified by Stock, Smith and Gani discloses wherein the filter process executes the simulation of the visual impairment of “distortion”, by distorting the predetermined area of at least part of the images (Stock similarly discloses a system and method for generating a virtual reality simulation of visual impairments (page 1); Stock explains an image process may be implemented as a filter process to simulate various effects associated with visual impairments (page 1); Stock explains a simulated effect may correspond to distortion by distorting areas of vision within images (page 1); and it follows Jin may be accordingly modified with the teachings of Stock to implement its image process as a filter process for simulating its visual impairments with distortion within the predetermined areas of its images). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Stock and Smith further in view of Mantovani et al. (U.S. Patent Application Publication 2011/0055746 A1, hereinafter “Mantovani”).

For claim 8, depending on claim 1, Jin as modified by Stock and Smith does not disclose a simulation of a visual impairment of blearedness by blearing.
However, these limitations are well-known in the art as disclosed in Mantovani.
Mantovani similarly discloses a system and method for providing a virtual simulation for experiencing visual impairments (page 1/par. 10 and pages 19-20/par. 142). Mantovani explains its system simulates a visual impairment of blearedness by presenting a graphical representation of a bleared field of vision (pages 19-20/par. 142). It follows Jin, Stock and Smith may be accordingly modified with the teachings of Mantovani to implement blearing within its filter process of its predetermined areas of its images to simulate a visual impairment of blearedness.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Jin, Stock and Smith with the teachings of Mantovani. Mantovani is analogous art in dealing with a system and method for providing a virtual simulation for experiencing visual impairments (page 1/par. 10 and pages 19-20/par. 142). Mantovani discloses its use of blearing is advantageous in simulating a visual impairment of blearedness to appropriately simulate visual impairments in a virtual simulation (pages 19-20/par. 142). Consequently, a PHOSITA would incorporate the teachings of Mantovani into Jin, Stock and Smith for simulating a visual impairment of blearedness to appropriately simulate visual impairments in a virtual simulation. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Stock and Smith further in view of Gani further in view of Mantovani.

For claim 18, depending on claim 11, Jin as modified by Stock, Smith, Gani and Mantovani discloses wherein the filter process executes the simulation of the visual impairment of “blearedness”, by blearing the predetermined area of at least part of the images (Mantovani similarly discloses a system and method for providing a virtual simulation for experiencing visual impairments (page 1/par. 10 and pages 19-20/par. 142); Mantovani explains its system simulates a visual impairment of blearedness by presenting a graphical representation of a bleared field of vision (pages 19-20/par. 142); and it follows Jin, Stock and Smith may be accordingly modified with the teachings of Mantovani to implement blearing within its filter process of its predetermined areas of its images to simulate a visual impairment of blearedness).
The rationale for incorporating the teachings of Mantovani with Jin, Stock, Smith and Gani is incorporated from claim 8.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to address the 35 U.S.C. 112 Rejection and any claim objections discussed above in the Detailed Action.
Claims 14-16 would be allowable if rewritten to address the 35 U.S.C. 112 Rejection and any claim objections discussed above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613